Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
31 N. 6th Avenue
#105-152
Tucson, AZ 85701-5701
Telephone (520) 544-9094

                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA


IN RE:                                                 )           CHAPTER 13 PROCEEDINGS
                                                       )
ORVILLE CEDRIC NANCE                                   )           CASE NO.: 20-bk-01684-SHG
                                                       )
                                                       )           WITHDRAWAL OF TRUSTEE'S
                                                       )           MOTION TO DISMISS
                                                       )
                                         DEBTOR

         Dianne C. Kerns, Chapter 13 Trustee, hereby withdraws her Motion to Dismiss in the above referenced
case as the plan payments have been brought current; or the case has been converted.




Dated: 7/13/2020                                            /s/ Dianne C. Kerns 011557
                                                            Dianne C. Kerns, Esq.
                                                            Chapter 13 Trustee
Copy of the foregoing lodged with U.S. Bankruptcy
Court and mailed this: 7/13/2020


ORVILLE CEDRIC NANCE                                   COURTNEY TODD TORGESEN
PO BOX 85658                                           DAVIS MILES MCGUIRE GARDNER PLLC
TUCSON, AZ 85754                                       40 E RIO SALADO PKWY #425
                                                       TEMPE, AZ 85281


By Dawn Hoffman




   Case 4:20-bk-01684-SHG            Doc 43 Filed 07/13/20 Entered 07/13/20 08:53:49                 Desc
                                     Main Document    Page 1 of 1
